— In an action to compel the defendant to pay over to plaintiff the proceeds of a life insurance policy, plaintiff appeals from an order of the Supreme Court, Orange County (Rubenfeld, J.), dated December 14, 1983, which denied her motion for reargument of a prior motion by the plaintiff for summary judgment, which had been denied, and a cross motion by the defendant for summary judgment dismissing the complaint for failure to state a cause of action, which had been granted. 11 Appeal dismissed, without costs or disbursements. 11 An order denying a motion for reargument is not appealable (see Mader v Mader, 101 AD2d 881; Roberts v Connelly, 35 AD2d 813). Rubin, J. P., Boyers, Lawrence and Fiber, JJ., concur.